department of the treasury internal_revenue_service washington d c may date u i l contact person id number telephone number employer_identification_number legend o i l i u o l a i u w w o i y n o o m e t i a p n ‘ t i i i s i l a o l s i l u o l t n a l l u o l t i m i l w s i u w_i n i u l i m i y n o p i w w w o n m m ' c f k u o n f f - n o o n i p i l u n i o k ‘ e l t dear this is in response to a ruling_request as supplemented that was submitted by w's authorized representative the transactions described below are the bases for the ruling_request and are the transactions for which court approval was sought and subsequently obtained facts the decedent executed a last will and testament which provided that all assets subject_to the will other than the decedent's tangible_personal_property were to be distributed to w upon the death of the decedent a probate_estate the estate was opened in the appropriate court by the personal_representatives of the estate w became irrevocable upon the decedent's death article section d of the trust agreement grants the trustees the power to sell exchange or transfer trust assets after the decedent's death and prior to final distribution the trustees are instructed to pay or provide for the payment of the debts taxes and expenses of the decedent and to distribute the assets of the trust to the appropriate beneficiaries and z are beneficiaries of w pursuant to the provisions contained in article sections e e respectively of the trust agreement accordingly y and z are indirect beneficiaries of the estate the pertinent trust provisions are as follows there shall be distributed to the y an amount equal and determined so that the value of the remainder_interest in the unitrust equals the amount of the generation-skipping tax exemption allowable to the grantor under the provisions of sec_2631 of the internal_revenue_code reduced by the amount of any allocations including any applicable deemed allocations under sec_2632 of the internal_revenue_code made by the grantor by the grantor's personal representative or the by trustee there shall be distributed to the z an amount equal to dollar_figurea less any amounts distributed to the y in addition to the bequests to y and z the decedent's descendants are entitled to the following bequests pursuant to article il section e a b c d all negative or zero value assets the decedent's interest in a certain partnership one-half of the date of death value of the decedent's interest in a second partnership an amount equa to of the federal and state estate_tax which would be payable at decedent's death if no deferral is elected to be used to make all estate_tax and interest payments and e decedent's interest in a third partnership to be held in trust for and then distributed to the decedent's descendants pursuant to article section c of the trust agreement the estate and inheritance taxes owed by the decedent are to be charged against the assets passing to the decedent's descendants to date w has made payments totaling dollar_figureb for such taxes the decedent's children have agreed to offset these advancements made by both reducing the amount of the pecuniary bequests owed to them and by assuming a portion of the decedent's liabilities owed by w x is the residuary beneficiary of w pursuant to the provisions contained in article section e and as such is entitled to receive ail of the remaining assets after the satisfaction of the bequests and the payment of expenses debts of the decedent and any income taxes on gain on appreciated assets distributed in satisfaction of the pecuniary bequests additionally x is the charitable_beneficiary of y and z pursuant to article il sections a and b respectively y is obligated under article i section a to make monthly payments to x for a period of c years the total payments per year commencing with the decedent's death are equal to d percent of the fair_market_value of y redetermined each year at the end of c years the trust estate will be divided into separate shares for the decedent's children and their descendants and held in separate family trusts for the child's lifetime these separate trusts will be exempt from generation-skipping_transfer_tax gst because the decedent allocated his gst_exemption to y each separate trust will continue for as long as permitted under state law years after the death of the last to die of all of the descendants of the decedent's grandparents who were living on the decedent's death similarly article ll section b requires z to make monthly payments to x for a period of e years the total payments per year commencing with the decedent's death are fixed amounts equal to f percent of the fair_market_value of the trust estate at the decedent's death at the end of the e year term the trust estate will be distributed outright to the decedent's children in equal shares both y and z are prohibited under their terms from engaging in any transactions which would constitute self-dealing under sec_4941 of the internal_revenue_code as well as any transactions which would subject them to excise_taxes under sec_4942 failure to distribute income sec_4943 excess_business_holdings and sec_4944 jeopardizing investments due to extensive litigation during the administration of the decedent's_estate it was not possible to fund y and z prior to g in addition due to the delay in funding y and z owed substantial accrued monthly obligations including interest to x in their petition to the court petition for declaratory_judgment filed january g the taxpayers sought the court's approval to distribute certain related notes to x and to distribute certain liabilities and assets earmarked to satisfy such liabilities to x both transactions were part of an overall plan which contemplated the distribution of assets to y and z to fund the back-due obligations owed to x as well as funding y and z with assets which were producing sufficient income to satisfy the future obligations owed to x the assets held by w consisted of various minority interests in partnerships promissory notes tenancy-in-common interests in real_estate and stock in both publicly held and closely held entities the amount of liquid_assets publicly traded stock available to fund y and z and back-due obligations was substantially less the total amount needed to satisfy those bequests the taxpayers w x y and z determined that selling the assets of w in order to fund the bequests was impracticable because many of the assets were closely held minority interests in partnerships closely held stock or tenancy-in-common interests in real_estate which would make finding a buyer difficult additionally a sale would have further delayed the funding of such bequests since w did not hold sufficient liquid_assets to fund the bequests to y and z the taxpayers proposed to fund these bequests by transferring tenancy-in-common interests in real_estate and partnership interests which were producing adequate cash_flow to satisfy the future obligations owed to x a portion of some publicly held stock a third-party nonrecourse secured promissory note and certain promissory notes owed or guaranteed by individuals or entities which were deemed to be disqualified persons in relation to x pursuant to sec_4946 of the code the related notes the related notes were to subsequently be transferred to x in satisfaction of the back-due payments owed by y and z two of the assets proposed to be distributed to z were pledged as collateral on loans of the decedent the related security interests were ultimately released prior to distribution to z the taxpayers proposed that the majority of the remaining illiquid assets minority interests in partnerships and tenancy-in-common interests be used to fund the pecuniary bequests to the decedent's children the residue which was to be distributed to x consisted of the following publicly held stock closely held stock third party notes and the decedent's partnership_interest in a company the latter of which was the subject of a previous ruling_request some of the related notes to be transferred to x via y and z consisted of various obligations of the decedent's children trusts in which the decedent's descendants hold greater than a beneficial_interest and a partnership in which members of the decedent's family or trusts for their benefit hold greater than of the profits interest all of these entities and individuals are solvent and are making principal and interest payments on the related notes as they come due the remaining related notes represent obligations of third parties which are guaranteed by trusts in which the decedent's descendants hold greater than a beneficial_interest all of the trusts are solvent and agreed to purchase these obligations from the decedent's trust in exchange for new promissory notes which would then be distributed to z each of the trusts executed separate notes representing their pro_rata shares of both the obligations the new notes contained a repayment schedule amortizing the debt over a d year and h year period respectively with interest calculated at the same rate as provided under the original note agreement prime since the related notes were from solvent borrowers wha have been making principal payments as they come due and or from solvent guarantors who purchased the third party obligations and make payments on the new note when due the notes are worth their face value such notes are no less liquid than any of the remaining assets of x ie closely held stock or minority interests in partnerships other than the publicly held stock which was insufficient by itself to satisfy the obligations and which would ultimately be distributed to x via the residue for those reasons the taxpayers sought approval of the court to distribute the related notes to x in seeking the court's approval to distribute certain liabilities and assets earmarked to satisfy such liabilities to x the taxpayers proposed to pay a portion of w’s liabilities consisting of obligations to both related and non-related parties out of publicly-traded and closely held stocks allocated to the residue of the trust the residue is ultimately distributable to x in addition to requesting that the court approve the payment of a portion of the decedent's debts from the stocks allocable to the residue the taxpayers requested that the payment of the debts be delayed because it was not in the best interest of x for w to sell the stock at that time due to the fact that it was not possible to obtain an optimal price for the stock the taxpayers requested that the debts be transferred to x along with the stock to be used to satisfy the debts a portion of the closely held stock was to be pledged as collateral on a bank loan in place of the bank’s security_interest in the limited_partnership_interest thereby reducing any risk that x might have in the assumption of such debt finally a portion of the closely held stock was also to be pledged as collateral in place of x's interest in the limited_partnership which was pledged as the collateral on two bank loans x would eventually pay off the debts distributed to it by selling the stock once its co-trustees determined in their sole discretion and business judgment that it was prudent to do so ie they would be able to obtain an optimum price on may g the court issued an order approving these transactions subsequently on june g w made a partial_distribution of assets to y and z who in turn transferred assets to x in partial satisfaction of their back-due obligations to x on the date of the transfer the trustees of and z and x all executed refunding agreements setting forth the terms and conditions under which they were receiving the assets on june g the co-trustees of w agreed to distribute certain assets to y and z subject_to the terms of a refunding agreement executed by each on the same date the transferred assets were identified to said refunding agreements and were distributed in partial satisfaction of the amounts due to y and z under the terms of the trust agreement also on june g y and z agreed to distribute certain assets to x subject_to the terms of a refunding agreement executed on the same date the transferred assets were identified to said refunding agreement and were distributed in partial satisfaction of the back-due income distribution obligation owed to x under the terms of the trust agreement as discussed above y and z were entitled to receive amounts sufficient to fund the initial bequests plus amounts calculated through june g including interest to satisfy the back-due income distribution obligation owed to y and z's charitable_beneficiary x which resulted from a delay in funding the bequest after the distributions described above were made w still had not fully satisfied its obligations to y z and x w experienced delays in satisfying these remaining obligations primarily due to the general illiquidity of trust assets and difficulties in identifying assets suitable for x to hold there were outstanding back-due income distribution obligations including accrued interest owed to x from y and z through november g w proposed to satisfy its remaining obligations to y z and x beneficiaries by distributing additional assets to them and by refunding certain assets from the beneficiaries back to w the refunding agreements executed by the parties provide on page sec_3 as follows the beneficiaries grant the co-trustees the full and sole discretion to reallocate any assets of the trust for any of the following reasons iii as otherwise necessary for the co- trustees to satisfy any other claims of the trust as provided in this agreement in such event the beneficiaries agree to refund any or all assets as shall be requested by the co-trustees in writing and authorize the co-trustees to reallocate such assets as they see fit the refunding agreements further provide at sec_4 page sec_5 and or the beneficiaries further consent to refund to said co-trustees the beneficiaries’ proportionate share of any amount necessary to satisfy any liability loss claim damage demand cost expense including attorneys fees and tax which may be established in connection with the administration and distribution of the property described on the attached exhibit a including but not limited to the events and contingencies described in the recitals set forth above or for any other purpose as may further be described in this agreement accordingly since the required distributions to eg claims of the beneficiaries had not been fully satisfied the co-trustees had the power under the refunding agreements to re-allocate the assets among all of the beneficiaries of w this included the power to require the beneficiaries to refund assets previously distributed to them on june g the co-trustees of w proposed to require x to refund to y and z the assets described on an attached exhibit y and z would in turn be required to refund to w those assets indicated on other attached exhibits w would then distribute the refunded assets it received from y and z to x pursuant to the residuary bequest under the trust agreement finally w would distribute in full satisfaction of its remaining obligations to y z and x the following assets in the manner set forth below an i member interest in a named l l c to z and aj member interest in a second named l l c to z and y in the percentages of k respectively who would in turn distribute such interests to x among the assets distributed by w to y on june g were the following interests an general_partner interest in a general_partnership an interest as tenant-in-common in the real_property and an m interest as tenant-in-common in certain named real_property the property held by the partnership and tenancies-in-common described above is the subject of an environmental indemnification agreement dated n environmental indemnity in favor of a the environmental indemnity was executed by the decedent individually as a condition to granting their approval of the distribution of the interests described above to y a required that the trustees of y agree to assume the obligations under the environmental indemnity by executing an assumption of environmental indemnification agreement in the prescribed form the aggregate fair_market_value of y's ownership interests in the partnership property was in excess of dollar_figure million there are no known environmental problems on the property among the assets distributed by w to z on june g was an p limited_partner interest in a b limited_partnership the limited_partnership has a loan with c in the original principal_amount of dollar_figureq secured_by the partnership property pursuant to a deed_of_trust security_agreement and financing statement dated r at the time of filing the motion the fair_market_value of the property was approximately dollar_figures tne balance on the american national insurance_company loan was approximately dollar_figuret pursuant to the operating_agreement of the limited_liability_company each of the members and their successors are personally obligated for a pro_rata share corresponding to ownership interests of the authorized recourse borrowing of the company such borrowing includes a loan in the original principal_amount of dollar_figureu the aforementioned loan constitutes the only authorized recourse borrowing of the company upon receipt of the j interest in the limited_liability_company the co-trustees of x proposed to assume their obligations as a member under the terms of the operating_agreement including their pro_rata obligation for authorized recourse borrowing of the company at the time the motion was filed the fair market vaiue of the property owned by the limited_liability_company was approximately dollar_figurev the balance on the bank loan was approximately dollar_figureee in the original petition the taxpayers set forth their plan to have the co-trustees of x assume certain debts of w along with assets which would eventually be used to satisfy such debts due to changes in the distribution plan after the court issued its order approving the petition the taxpayers sought to have the court revise and clarify which debts were being assumed by x and to obtain the court’s renewed approval of such assumption specifically several bank loans were paid off and consolidated into a single loan from d a portion of w’s e stock was pledged as security on the new loan a revised schedule of debt assumed by x upon termination of w and the final distribution of trust assets was set forth by the time the motion was filed the co-trustees of w had made payments of state and federal estate and inheritance taxes totaling dollar_figurew the co-trustees and the decedent's children agreed to offset these payments by w in the following manner the children would assume the debts of the trust listed on exhibit s totaling dollar_figurex the children would agree to reduce by dollar_figurey the amount of their distributable share of trust assets pursuant to the bequests shown under items c and d above the proposed reduction to items c and d respectively is reflected on page sec_3 and of the revised distribution plan discussed in subsection below attached hereto as exhibit t after taking into account the adjustments for liabilities being assumed by the children and the estate and inheritance_tax payments made by the trust as a result the bequest under item c was reduced from dollar_figurez and the bequest under item d was reduced from dollar_figureaa the decedent's children proposed to purchase a pro_rata portion of certain preferred_stock valued at dollar_figurebb share in exchange for the assumption of additional debt owed by w the children would purchase cc shares with a fair_market_value of dollar_figuredd in exchange for assuming an equal amount of the debt owed by w to d on november g the taxpayers filed an unopposed motion for supplemental order with the court requesting approval of these additional transactions which were necessary to effectuate the final distribution of assets of w pursuant to the terms of the trust agreement on november g the court issued an order approving the transactions described in the motion the transactions set forth in the petition as modified and amended by the motion were subsequently completed effective december g as reported by w in a subsequent submission the obligors are making timely principal and interest payments in accordance with the terms of the related notes many of the related notes have been paid in full often times prepaid which has resulted in x receiving cash the payments have increased x's cash_flow which has enhanced its ability to pay its operating_expenses and meet its charitable obligations since the related notes are being paid in accordance with the note terms the notes are more liquid than any of the other assets available to fund x the other assets of w consisted of numerous minority interests in various entities these other assets would be difficult to seli and be converted to cash in addition the related notes are providing x with a stable rate of return which it would not receive from the other available assets further the related notes could be sold to third parties for their face values since the obligors are performing on the obligations and have sufficient assets to continue to meet their obligations under the notes in w's supplemental submissions it was represented that the related notes distributed to x will be adequately secured_by assets owned by the related_party obligors therefore in the event of a default x will have access to the assets securing the related notes w has stated that this representation will place x in a posture of receiving assets that are at least as liquid and in fact more liquid than the other assets available to fund the bequest law sec_4941 a of the code provides for a tax on each act of self-dealing between a disqualified_person and a private_foundation self-dealing is defined in sec_4941 to include any direct or indirect sale_or_exchange of property between a disqualified_person and a private_foundation and any direct or indirect transfer to a disqualified_person of the income or assets of a private_foundation sec_4946 defines disqualified_person with respect to a private_foundation as including among others a substantial_contributor to the foundation a foundation_manager an owner of more than of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust which is a substantial_contributor a member_of_the_family of any individual described in sub sec_1 or a corporation in which persons described in sub sec_1 or own more than of the total combined voting power a partnership in which persons described in sub sec_1 or own more than of the profits interest a_trust or estate in which persons described in sub sec_1 or hold more than of the beneficial_interest sec_4946 defines the term family as including the spouse ancestors children grandchildren and great grandchildren sec_4941 of the code provides that the lending of money or any other extension of credit between a private_foundation and a disqualified_person is an act of self- dealing sec_53 d -2 c of the foundation and similar excise_taxes regulations further provides that except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53 d -1 b an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note sec_4941 d a of the code provides that the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as an act of self-dealing if the property is subject_to a mortgage or other similar lien which the foundation assumes or which was placed on the property by a disqualified_person within the 10-year period ending on the date of the transfer sec_4947 of the code provides that charitable lead trusts are subject_to the self- dealing rules of sec_4941 sec_53 d -1 b of the foundation and similar excise_taxes regulations provides that a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law will not constitute self-dealing if i ii iii iv v the administrator or executor of an estate or trustee of a revocable_trust eithe- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to section a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and with respect to transactions occurring after date the transaction either- - a results in the foundation receiving an interest or expectancy as least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt_purpose or c is required under the terms of any option which is binding on the estate_or_trust analysis the decedent a substantial_contributor of x was a disqualified_person as such term is defined in sec_4941 of the code with respect to x the decedent's children partnerships in which greater than of the profits interest is held by members of the decedent's family and trusts in which greater than of the beneficial_interest is held by family members of the decedent are all disqualified persons the transactions set forth above were described in the petition to the court and in the subsequent motion the court issued orders approving these transactions finding that the transactions meet the requirements pursuant to sec_53 4941d-1 b of the regulations it was represented to the court that the co-trustees of w possessed the power of sale with respect to the property pursuant e to article section d of the trust agreement additionally the co-trustees possessed the power to reallocate the property among the beneficiaries pursuant to article vi section d of the trust agreement - the court had jurisdiction over w pursuant to state statute which permits a trustee to seek and obtain a declaration of rights or legal relations a to direct the trustees to do or refrain from doing any particular act in their fiduciary capacity or b to determine any question arising in the administration of the trust the distributions to x occurred before the estate was terminated for federal_income_tax purposes pursuant to sec_1_641_b_-3 of the regulations and before w was subject_to sec_4947 of the code the related_party notes distributed to x were equal in value to the fair_market_value of e x's interest or expectancy in w's assets at the time of the transaction because the borrowers were solvent the notes were not in default and the borrowers were making principal payments as they came due thus the related_party notes were worth their face values with respect to the third-party obligations the guarantors were all solvent had agreed to purchase such obligations and became the primary obligor on a new note and were currently making principal and interest payments as they came due the distribution of related_party notes resulted in x receiving an interest or expectancy at least as liquid as the one it gave up since w did not hold sufficient liquid_assets to satisfy the bequests the only available assets other than the notes were various minority interests in closely held partnerships tenancy_in_common interests in real_estate stock in a closely_held_corporation etc these assets were illiquid in the sense that such assets could not be readily sold conversely the related_party notes were from solvent borrowers who had been making principal payments as they came due or from solvent guarantors who had purchased the third-party obligations therefore the notes were no less liquid than the other available assets the court entered an order dated may g approving the distribution of related_party notes to x in satisfaction of the back-due obligations of y and z and the transfer of liabilities together with assets to satisfy such liabilities to x concluding that both transactions came within the exception stated in sec_53 d -1 b of the regulations w represents the following x received assets equal to the fair_market_value of x's interest or expectancy in w's assets at the time of the transaction because the net effect of the transfer of the debt and stock to x was to distribute the same dollar value that x would have received if w had first sold the stock to pay off the debts and then satisfied the residuary bequest however since it was not the optimal time to sell the stock x is actually in a better position by waiting to take advantage of potential appreciation in the stock x received an interest or expectancy at least as liquid as the one it gave up because if the debt was not assumed by x liquid_assets would be consumed to pay the debt reducing the amount of liquid_assets passing to x by distributing the closely held stock to x and giving the co-trustees the opportunity to determine the best time to sell the stock to achieve the maximum price the overall liquidity of the assets passing to x was enhanced conversely if the closely held stock were sold to pay off the debts prior to the distribution to x the taxpayers would be forced to accept whatever price they could obtain at such time resulting in less assets passing to x further x did not give up a more liquid interest by assuming the debts because it also received the stock to satisfy such debts in addition pledging a portion of the stock as collateral on the d loan which replaced three other bank loans in exchange for the release of the security interests in the limited_liability_company and the limited_partnership interests further reduced any risk x may have had from the assumption of the debt finally as the residuary beneficiary x ultimately bore the burden of repayment of the loans so it made sense for the loans to be secured_by the stock which was being distributed to x and which was earmarked for the payment of such liabilities the member interest in the limited_liability_company distributed to x via y and z was equal to the fair_market_value of x's interest or expectancy in the property at the time of the transaction because the amount to be distributed was determined by the trust agreement and because the interest would otherwise have been distributed to x via the residue of w similarly the distribution of the i member interest in the limited_liability_company in exchange for the i interest in the tenancy_in_common interest previously earmarked to go to z was equal to the fair_market_value of z’s interest or expectancy in w’s assets at the time of the transaction because the amount to be distributed was determined by the trust agreement and the allocation of such assets was within the discretion of the trustee the distribution of the member interest in the limited_liability_company in exchange for other listed assets resulted in x receiving an interest or expectancy at least as liquid as the one it gave up because the assets being given up by x will ultimately be distributed to x via the residue in addition the refund of the i interest in the tenancy_in_common in exchange for the i member interest in the limited_liability_company resulted in z receiving an interest or expectancy at least as liquid as the one it gave up because both interests were subject_to substantially_similar restrictions on transfer under the terms of the applicable governing agreements with respect to y’s assumption of liability under the environmental indemnification agreement w represents that y received assets equal to the fair_market_value of its interest or expectancy in w's assets at the time of the transaction because there was no known environmental problem associated with the partnership and tenant in common interests and the assumption of the environmental indemnity was required as a condition of receiving the ownership interests y received an interest or expectancy at least as liquid as the one it gave up because receipt of the partnership and tenant-in-common interests was conditioned on executing the environmental indemnity with respect to the distribution of a p limited_partner interest to the z on june g where the partnership property was subject_to a mortgage lien placed on the property by a disqualified_person within ten years of the transfer z received assets equal to the fair_market_value of its interest or expectancy in the property at the time of the transaction because the fair_market_value of the partnership_interest was determined after subtracting the unpaid mortgage balance from the value of the partnership property thereby preventing the overvaluation of the asset and allowing additional assets to be allocated to z z received an interest or expectancy at least as liquid as the one it gave up because none of the assets distributed to non-charitable beneficiaries was more liquid than the partnership_interest the assumption by x of liability under the limited_liability_company operating_agreement for their pro_rata share of the bank loan resulted in x receiving assets equal to the fair_market_value of its interest or expectancy in w's assets at the time of the transaction because the membership interest in the company passing to x via y and z would otherwise have passed to x via the residue of w which would have been reduced by the pro_rata share of the unpaid balance on the d loan in any event x received an interest or expectancy at least as liquid as the one it gave up because none of the assets distributed to non-charitable beneficiaries was more liquid than the interest in the limited_liability_company the assumption of debt and partial surrender by the children of the decedent of their rights to the distribution of assets from w in exchange for net relief from liability to the trust occurred before the estate was terminated for federal_income_tax purposes and before w was subject_to sec_4947 of the code w represents that x received assets equal to the fair_market_value of its interest or expectancy in w's assets at the time of the transaction because the transaction reduced the amount of liabilities that x would otherwise be required to assume and increased the amount of assets that x would otherwise receive x received an interest or expectancy at least as liquid as the one it gave up because the assumption of trust liabilities by the children of the decedent is economically equivalent to the payment of cash to the trust and the assets surrendered by the children were no jess liquid than the remaining assets distributed to the children which consisted entirely of fractional interests in real_estate business entities the proposed sale of stock by w to the children of the decedent in exchange for the assumption_of_liabilities occurred before w was terminated for federal_income_tax purposes and before w was subject_to sec_4947 x received assets equal in value to the fair_market_value of its interest or expectancy in w's assets at the time of the transaction because the transaction reduced the amount of liabilities that x would otherwise bear the burden of as residuary beneficiary of the trust although x would have received more assets if the stock had not been sold to the decedent’s children the net effect of the transfer was the same because the additional assets received would be offset by the assumption of additional liabilities in summation in this very factual ruling_request w has represented that that the trustees involved in the transaction possess the power of sale and reallocation with respect to the properties the transaction will have been approved by an appropriate court having jurisdiction the transactions will occur during the estate administration period before the estate is considered terminated for federal_income_tax purposes assuming that the transactions involve fair market values w has represented that the related notes will be negotiable transferable and secured_by assets owned by the obligors w has represented that the related notes will be interests as liquid as the interests exchanged based on the information submitted and the representations made therein we rule as follows the distributions of related notes to x in satisfaction of the accrued obligations of y and z to x meets the exception described in sec_53 d -i b of the regulations and therefore are not acts of self-dealing the transfer of liabilities to x together with assets earmarked to pay such liabilities via the residue of w meets the exception described in sec_53 d -i b of the regulations and therefore is not an act of self-dealing the reallocation of assets subsequent to partial funding of y and z meets the exception described in sec_53 d -i b of the regulations and therefore is not an act of self-dealing the assumption of liability by y under an environmental indemnification agreement meets the exception described in sec_53 d -i b of the regulations and therefore is not an act of self-dealing the receipt by z of property subject_to a lien created within years prior to the transfer meets the exception described in sec_53 d -i b of the regulations and therefore is not an act of self-dealing the assumption of liability by x under a limited_liability_company operating_agreement meets the exception described in sec_53 d -i b of the regulations and therefore is not an act of self-dealing the assumption of debt and partial surrender by the children of the decedent of their rights to distributions of assets in exchange for net relief from liability to w meets the exception described in sec_53 d -i b of the regulations and therefore is not an act of self-dealing 1s the sale of stock by w to the children of the decedent in exchange for the assumption of debt owed by w meets the exception described in sec_53 d -i b of the regulations and therefore is not an act of self-dealing this ruling is limited to the applicability of the provisions of the estate administration exception from self-dealing under sec_53 d -1 b of the regulations and does not purport to rule on any facts that were not represented in the ruling_request as supplemented or on changes of those facts that were in this ruling we have not determined whether the methodology w or w's independent appraisers may have used to determine fair_market_value is proper these rulings are directed only to the organizations and trustees that requested them sec_6110 of the code provides that they may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
